Citation Nr: 1034953	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-19 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy 
with foot drop of the right lower extremity, including first 
considering whether it was appropriate to reduce the rating for 
this disability from 60 to 40 percent.

2.  Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, including first considering whether 
it was appropriate to reduce the rating for this disability from 
40 to 20 percent.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance (A&A), including first 
considering whether it was appropriate to discontinue this 
benefit.

4.  Whether there is new and material evidence to reopen a claim 
for service connection for chronic obstructive pulmonary disease 
(COPD) and asthma ("respiratory disorder").

5.  Entitlement to service connection for sleep apnea, including 
as secondary to the COPD and asthma.

6.  Entitlement to service connection for phlebitis of the lower 
extremities, including as secondary to service-connected Type II 
Diabetes Mellitus or the associated peripheral neuropathy of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1964 
to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

A January 2004 RO decision granted service connection for 
peripheral neuropathy with foot drop of the right lower extremity 
and assigned a 40 percent disability rating retroactively 
effective from January 8, 2003.  The RO also granted 
service connection for peripheral neuropathy of the left lower 
extremity and assigned a 10 percent disability rating 
retroactively effective as of that same date.  



The Veteran subsequently, in May 2006, filed claims for higher 
ratings for this peripheral neuropathy affecting his lower 
extremities.  And an October 2006 RO decision increased the right 
lower extremity rating from 40 to 60 percent and the left lower 
extremity rating from 10 to 40 percent, both retroactively 
effective as of the date of receipt of his claims for higher 
ratings.  As well, the RO granted SMC based on the need for A&A, 
also retroactively effective as of the date of receipt of his 
claims.

In a later March 2007 decision, however, the RO determined there 
was clear and unmistakable error (CUE) in those grants and, 
therefore, proposed to reduce the rating for the right lower 
extremity back to 40 percent and the rating for the left lower 
extremity to 20 percent.  As well, the RO proposed to discontinue 
the A&A SMC.

In response, to contest this proposed action and try and maintain 
the higher ratings, the Veteran testified at a hearing at the RO 
in November 2007 before a local Decision Review Officer (DRO).  
Nevertheless, a December 2007 RO decision reduced the ratings, as 
proposed, prospectively effective as of March 1, 2008.  Also as 
of that date, the RO discontinued the A&A SMC.

Since receiving this case from the RO, the Board has advanced 
this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because, however, they require further development, the Board is 
remanding the claims for service connection for phlebitis and A&A 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  

In a July 2008 VA Form 21-22a (Appointment of Individual as 
Claimant's Representative) the Veteran designated Lisa A. Lee, an 
attorney, to represent him in this appeal.  However, in a since 
completed October 2008 VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative), he listed the 
Disabled American Veterans (DAV) as his representative.  


However, the private attorney has submitted the most recent 
correspondence on his behalf, indicating her continued contact 
with him and addressing his arguments in this appeal.  See July 
2008 substantive appeal (VA Form 9); May 2009 Representative's 
Statement (RE:  Supplemental Evidence to the July 2008 VA Form 
9); May 2009 Notice of Disagreement (NOD) on respiratory 
disorder, phlebitis, and sleep apnea issues; and the April 2010 
motion for advancement on the docket (AOD).  Indeed, the motion 
for AOD shows the private attorney has knowledge of the Veteran's 
pending home foreclosure and resultant homelessness, whereas the 
DAV has not recently demonstrated active representation.  
Moreover, the private attorney's representation agreement 
specifically provides representation for the issues addressed by 
the December 2007 RO rating decision and January 2008 NOD, so the 
peripheral neuropathy and A&A claims.  And the VA Appeals Control 
and Locator System (VACOLS) explicitly notes that the private 
attorney is his officially designated representative for the 
remaining claims concerning the respiratory disorder, sleep apnea 
and phlebitis.  The Board is therefore considering the private 
attorney, not DAV, as the representative of record in this 
appeal.


FINDINGS OF FACT

1.  At the time of the RO's October 2006 decision increasing the 
rating for his right lower extremity peripheral neuropathy from 
40 to 60 percent, the Veteran did not have marked muscle atrophy 
of this extremity and, therefore, it was undebatably erroneous to 
assign this higher 60 percent rating.

2.  Also at the time of that October 2006 RO decision, the 
Veteran did not have complete paralysis of the external peroneal 
nerve of his left lower extremity, so it was undebatably 
erroneous to assign a higher 40 percent rating for this 
extremity.



3.  But since at least the time of that October 2006 RO decision, 
when resolving all reasonable doubt in his favor, there was 
nonetheless sufficient evidence to find that the peripheral 
neuropathy affecting his left lower extremity involved severe, 
as opposed to merely moderate, incomplete paralysis of foot 
movements.  Therefore, his 40 percent rating should only have 
been reduced to 30 percent (not to 20 percent).

4.  An unappealed April 2004 RO rating decision denied service 
connection for COPD and asthma because there was no evidence of 
in-service incurrence of a chronic respiratory disorder.  It 
appears the RO considered evidence in the file at the time 
showing the Veteran had been exposed during his military service 
to the chemical compound methylacetoacetate (MAA) during Project 
SHAD, while serving aboard the USS Fechteler from January to 
February 1966.  Also, that April 2004 RO decision determined 
there was no competent and credible evidence etiologically 
linking the COPD and asthma to his military service and, 
in particular, to that exposure to MAA.  

5.  The additional evidence received since that April 2004 RO 
decision is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate this claim, and does not raise a reasonable 
possibility of substantiating it.

6.  There also is no competent and credible evidence of any 
complaint, treatment, or diagnosis of sleep apnea during service.  
As well, there is no competent or credible medical nexus evidence 
otherwise linking this condition to the Veteran's 
military service.  And since he has failed to establish service 
connection for any respiratory disorder - namely, for his COPD 
and asthma - he necessarily also cannot establish service 
connection for his sleep apnea on the premise that it is 
secondary to his respiratory disorder inasmuch as the respiratory 
disorder has not been determined to be related to his military 
service.




CONCLUSIONS OF LAW

1.  There was CUE in the RO's October 2006 decision increasing - 
from 40 to 60 percent, the rating for the peripheral neuropathy 
with foot drop of the right lower extremity; this prior rating, 
therefore, is not reinstated.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(a), (e) (2009).  

2.  And since March 1, 2008, the date the reduction took effect, 
the criteria have not been met for the higher 60 percent rating.  
38 C.F.R. §§ 3.105(a), 4.78 (2009).  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.124a, Diagnostic Code (DC) 8599-8520 (2009).

3.  There also was CUE in the RO's October 2006 decision 
increasing - from 10 to 40 percent, the rating for the 
peripheral neuropathy of the left lower extremity; this prior 
rating, therefore, is not reinstated.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(a), (e) (2009).  

4.  The criteria, nonetheless, were met for a 30 percent rating, 
as opposed to the even lesser 20 percent rating assigned.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.124a, DC 8599-8521 (2009).

5.  The RO's April 2004 decision denying service connection for 
COPD and asthma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 
(2009).  

6.  New and material evidence has not been received since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).



7.  The Veteran's sleep apnea disorder also was not incurred in 
or aggravated by his military service and is not proximately due 
to, the result of, or chronically aggravated by a service-
connected disability - in particular, his respiratory disorder 
(COPD and asthma) inasmuch as it, too, is not service connected.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06. The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the Veterans 
Court may conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular case.  
Id.



Here, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2008 
and March 2009.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letters complied with Dingess, as well, by discussing the 
downstream disability rating and effective date elements of the 
claims.  And of equal or even greater significance, after 
providing that Dingess notice, the RO went back and readjudicated 
the claims in the June 2008 and November 2009 SOCs - including 
considering any additional evidence received in response to that 
notice.  See again Mayfield IV and Prickett, supra.  So the 
timing defect in the provision of the notice, since it did not 
precede the initial adjudication of the claims, has been 
rectified ("cured").

Additionally, with regards to whether there is new and material 
evidence, the threshold preliminary requirement for reopening the 
claim for service connection for respiratory disability, the 
January 2008 and March 2009 VCAA notice letters are compliant 
with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), since these letters sufficiently explained the bases of 
the prior denial (i.e., the deficiencies in the evidence when 
this claim was previously considered).  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as requiring 
the notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply stating 
the evidence must relate to the stated basis of the prior denial.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As support for his claims, 
he submitted personal statements, buddy statements, medical 
literature, and other evidence from private health care 
providers.  He also testified at a hearing.  As well, the RO 
obtained his service treatment records (STRs) and VA treatment 
records and arranged for VA compensation examinations to assess 
the severity of his lower extremity peripheral neuropathy.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, 
these VA compensation examinations assessing the severity of his 
lower extremity peripheral neuropathy were in September 2006 and 
August 2007, so relatively recently.  Consequently, another 
examination to evaluate the severity of these disabilities is not 
warranted because there is sufficient evidence already of record, 
when also considering the other evidence mentioned, to fairly 
decide these claims insofar as assessing the severity of these 
conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  This is particularly so with regards to the 
reductions based on CUE in the prior October 2006 rating decision 
since this determination may only consider evidence in the file 
at the time of that decision (i.e., not obtained after the fact).  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In addition, the Board finds that a VA compensation examination 
is not necessary to determine whether the Veteran's claimed sleep 
apnea is related to his military service because the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  There is simply no indication of this 
condition in his STRs - either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis, let alone any competent and credible 
evidence etiologically linking this condition to his military 
service, including by way of a service-connected disability.  
Further concerning the latter, there is no need for medical 
comment on any possible relationship between his sleep apnea and 
respiratory disorders (COPD and asthma) because the Board 
is not reopening his claim for service connection for a 
respiratory disorder.  So he necessarily is also precluded from 
establishing service connection for his sleep apnea as secondary 
to his respiratory disorders.  

Moreover, the duty to provide a VA examination and opinion only 
applies to a claim to reopen a finally adjudicated decision if 
new and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is no 
new and material evidence to reopen the claim for service 
connection for a respiratory disability.  Hence, there is no 
requirement to have the Veteran examined for a medical nexus 
opinion unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
this claim.  The Board is therefore satisfied VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Increased Ratings for the 
Peripheral Neuropathy of the Lower Extremities, Including First 
Considering Whether it was Appropriate to Reduce the Ratings for 
these Disabilities

The Board will first consider whether the prior higher ratings 
should be reinstated (i.e., restored).

A disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically limited 
and carefully circumscribed by regulations promulgated by the 
Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
A rating may be reduced upon a finding of CUE.  
38 C.F.R. § 3.105(a).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155.  To this end, in a rating-
reduction case, VA has the burden of establishing the disability 
has improved or, as mentioned, that the decision to increase the 
rating involved CUE.  This is in stark contrast to a case 
involving a claim for an increased (i.e., higher) rating, in 
which it is the Veteran's responsibility to show the disability 
has worsened.  A rating-reduction case focuses on the propriety 
of the reduction and is not the same as an increased-rating 
issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In 
considering the propriety of a reduction, the Board must focus on 
the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-282 (1992).

Prior to reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 350 (2000).

VA regulations also provide that, where a reduction in evaluation 
of a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary also must be 
notified of the contemplated action and provided detailed 
reasons.  He then must be given 60 days for the presentation of 
additional evidence to contest the proposed reduction, including 
having a hearing on the matter.  38 C.F.R. § 3.105(e).

Here, the RO provided these procedural due process protections 
envisioned by § 3.105(e).  The March 2007 rating decision 
proposed the reductions.  And the Veteran was appropriately 
notified in April 2007 of this intended action and given the 
required 60 days to respond and contest it.  He did and testified 
against these reductions in ratings at a November 2007 hearing 
before a local DRO.  Ultimately, though, the RO's December 2007 
decision reduced the ratings for his lower extremity peripheral 
neuropathy, as proposed, prospectively effective as of 
March 1, 2008.  

Turning now to the substantive merits of the reductions, the 
Board also finds that the reduction in rating for the right lower 
extremity - from 60 to 40 percent, was warranted.  On the other 
hand, the reduction in rating for the left lower extremity should 
only have been to 30 percent, not to the even lesser 20 percent.

In determining whether there was the required CUE in the RO's 
October 2006 decision assigning these higher ratings, the Board 
considers whether:  (1) the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence that 
may be used in such determinations); see also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); and Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc) (standards for review of evidence).

CUE is one of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Where there is a question as to which of two ratings shall be 
applied in a given situation, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The peripheral neuropathy of the Veteran's right lower extremity 
with foot drop is evaluated under DC 8599-8520 because the 
medical evidence has indicated it involves some degree of 
paralysis of the sciatic nerve as it emanates from the L-5 disc 
space.  DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore also for neuritis and neuralgia of 
that nerve.  Under this Code, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The peripheral neuropathy of the Veteran's left lower extremity 
is instead evaluated under DC 8599-8521 because the medical 
evidence has indicated it involves some degree of paralysis of 
the external popliteal nerve.  DC 8521 provides the rating 
criteria for paralysis of the external popliteal nerve.  A 10 
percent rating is warranted for mild incomplete paralysis of the 
external popliteal nerve.  A 20 percent rating is provided for 
moderate incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  A 40 percent rating requires complete 
paralysis.  38 C.F.R. § 4.124a, DC 8521.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

The words "slight," "mild," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

On review, the Board agrees that the RO's October 2006 decision 
involved CUE by assigning a higher 60 percent rating for the 
Veteran's right lower extremity peripheral neuropathy.  For this 
higher 60 percent rating under DC 8520, there must be severe 
incomplete paralysis of the sciatic nerve with marked muscular 
atrophy.  But neither the report of his September 2006 VA 
compensation examination nor any of the other medical evidence in 
the file at the time of that decision showed any indication of 
the required muscle atrophy in his right lower extremity, let 
alone as a result of his service-connected peripheral neuropathy.  
So, without meeting this essential criterion of marked muscle 
atrophy, there was simply no possible basis under the applicable 
law for the October 2006 decision to increase the Veteran's 
rating to 60 percent.  Moreover, there also was no medical 
evidence at that time suggesting he had complete paralysis, as 
required for an even higher 80 percent rating.  

Given the available facts at the time of the October 2006 
adjudication of this claim, under no circumstances could a higher 
60 percent evaluation have been assigned.  This is the kind of 
error that is clear and unmistakable on its face.  
Accordingly, the December 2007 rating decision effectuating this 
reduction, from 60 to 40 percent, was justified.  It follows that 
restoration of this prior higher rating is not warranted.  

Furthermore, the Board considers the possibility of again 
increasing the rating for this disability to this higher 60-
percent level based on the evidence obtained since that October 
2006 decision.  But the August 2007 VA examination specifically 
found there was no muscle atrophy due to this peripheral nerve 
disorder.  And despite the Veteran's contention that findings 
noted in a May 2008 VA examination report warrant reassigning 
this higher 60 percent rating, that examiner made no mention of 
the required marked muscle atrophy, either.  Also, no other 
medical evidence in recent years shows any indication of 
marked muscle atrophy, so there is still no basis for reassigning 
this higher 60 percent rating.  

The Board also agrees there was CUE in that October 2006 decision 
insofar as increasing the rating for the left lower extremity 
peripheral neuropathy to 40 percent.  DC 8521 requires complete 
paralysis of the external popliteal nerve to warrant a rating at 
this higher level.  Complete paralysis under DC 8521 contemplates 
foot drop, such as slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) of 
the proximal phalanges of the toes is lost, abduction of the foot 
is lost, adduction weakened, and anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.  
But there clearly was no objective, competent and credible 
evidence of this at the time of that October 2006 decision to, in 
turn, justify increasing the rating for this extremity to 40 
percent.  That is, neither the September 2006 VA compensation 
examination nor any other medical evidence available in the file 
at the time of that decision showed any indication of complete 
paralysis as required for a rating at this higher level.  Rather, 
the September 2006 VA examiner indicated the Veteran only had 
moderately-severe peripheral neuropathy in his lower left 
extremity, which, while admittedly significant nonetheless, does 
not rise to the level of impairment required for the higher 40 
percent rating.  He had 5+ motor power in his left lower 
extremity, and there were no objective clinical findings that he 
had ever had foot drop involving this extremity.

So, without meeting the essential criterion of complete paralysis 
of the external popliteal nerve, there was no possible basis 
under the applicable law for the October 2006 decision to 
increase the Veteran's rating to the maximum 40 percent.  
That is, given the facts available at the time of that October 
2006 adjudication, under no circumstances could this higher 40 
percent evaluation have been justified.  This is the kind of 
error that is clear and unmistakable on its face, so restoration 
of this prior rating is not warranted.  

But that said, the Veteran's rating should not have been reduced 
to 20 percent, instead, just to 30 percent.  Under DC 8521, a 30 
percent rating is warranted for severe incomplete paralysis, and 
he had this level of paralysis.  As already alluded to, the 
September 2006 VA examiner determined the Veteran had moderately-
severe peripheral neuropathy in this lower extremity.  This 
examiner also noted deficiencies in the activities of daily 
living, poor balance, difficulty in ambulation, and general 
functioning, all due to the neuropathy affecting this extremity.  
As well, the examiner noted the Veteran's condition had 
deteriorated significantly.  Thus, resolving all reasonable doubt 
in his favor, there was sufficient evidence to support a lesser 
30 percent rating, though no higher rating like 40 percent.  
38 C.F.R. §§ 4.3, 4.7.  The August 2007 VA examination reaffirms 
there is severe peripheral neuropathy of this extremity.  

At no time since the reduction, however, has there been competent 
and credible evidence of the required complete paralysis of the 
affected nerve in this extremity to, in turn, warrant again 
assigning the higher 40 percent rating under DC 8521.  See the 
September 2006, August 2007 and May 2008 VA examination reports.

III.  Analysis-Petition to Reopen the Claim for Service 
Connection for COPD and Asthma ("Respiratory Disorder")

In January 2008, the Veteran petitioned to reopen his previously 
denied service connection claim for COPD and asthma.  The Veteran 
contends he developed a respiratory disability while in active 
duty, due to his participation in Project SHAD (Shipboard Hazard 
and Defense).  He asserts this project involved exposure to a 
chemical called Methylacetoacetate (MAA) that caused coughing and 
wheezing after inhalation.  See May 2009 notice of disagreement 
(NOD).

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary determination 
of whether there was new and material evidence to reopen these 
previously denied claims.  In any event, the Board has 
jurisdictional responsibility to determine whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 
05-92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen these claims before proceeding to readjudicate the 
underlying merits of the claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108.  According to VA regulations, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

The April 2004 rating decision initially denied entitlement to 
service connection for COPD and asthma (claimed as decreased 
pulmonary function due to methylacetoacetate) as there was 
insufficient evidence of in-service incurrence of any respiratory 
disorder, including due to in-service exposure to 
methylacetoacetate.  An unappealed April 2004 rating decision 
denied service connection for COPD and asthma because there was 
no evidence of in-service incurrence of a chronic respiratory 
disorder.  It appears the RO considered evidence existing at the 
time of the April 2004 rating decision, from VA and DOD 
authorities, that the Veteran had suffered  in-service exposure 
to the chemical compound methylacetoacetate (MAA), during Project 
SHAD, while serving on board the ship USS Fechteler, during 
January to February 1966.  Nonetheless, the April 2004 rating 
decision found there was also no additional competent and 
credible evidence that etiologically links his COPD and asthma 
back to his period of active duty, in particular to his in-
service MAA exposure.  In particular, the March 2004 VA examiner 
provided a medical opinion specifically discounting this 
possibility.  The RO notified him of the decision and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that April 2004 decision is final 
and binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's respective claims is 
evidence that has been added to the record since the last 
respective decisions denying each claim on the underlying merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis, so irrespective of whether it was on the 
underlying merits or instead a prior petition to reopen the 
claim).

As mentioned, the last and final decision on COPD/asthma was in 
April 2004.  The evidence at the time of this decision consisted 
of VA treatment records, STRs, SPRs, VA confirmation of the 
Veteran's participation in Project SHAD during his active duty on 
the USS Fechteler, a DOD fact sheet on exposure to MAA while in 
Project SHAD, March 2004 VA compensation examination and personal 
statements.  Since that decision, the Veteran and RO added VA 
treatment records, Decision Review Officer hearing transcript, 
medical literature, private treatment records, Social Security 
disability records and personal statements to the record, none of 
which are material to the central issues in this case.

These additional records show recent private and VA treatment and 
diagnoses for respiratory problems, including for COPD and 
asthma.  Importantly, though, the Board emphasizes that there is 
still no evidence submitted that would establish service 
connection for COPD and asthma.  Specifically, there is still no 
competent evidence showing any indication of in-service 
incurrence of a chronic respiratory disorder, especially COPD and 
asthma.  Nor is there any competent nexus evidence to attribute 
his current COPD and asthma back to service.

The RO's previous final decision concerning COPD and asthma 
already explicitly considered his available STRs and SPRs in the 
prior determination on the merits.  Importantly, the Veteran 
failed to submit any additional STRs or SPRs that might otherwise 
substantiate in-service incurrence of a chronic respiratory 
disorder, including COPD and asthma, especially as might be due 
to chemical exposure.  Moreover, he has not submitted any medical 
opinion evidence that might counter the negative nexus opinion 
provided by the March 2004 VA examiner, which explicitly rejected 
the possibility of relation to in-service MAA exposure.  
And without such crucial evidence, his petition to reopen service 
connection for COPD and asthma cannot succeed.

In addition, his personal statements have essentially been 
repetitive.  Without any other evidence to substantiate a chronic 
respiratory disorder was actually incurred during service, his 
personal statements are simply insufficient to qualify as new and 
material evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In sum, none of the additional evidence since the prior final 
decision addresses the elements of service connection that were 
missing.  Thus, there is no new and material evidence to reopen 
the claim for a COPD and asthma, and the petition must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the- doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



IV.  Entitlement to Service Connection for Sleep Apnea, Including 
as Secondary to the COPD and Asthma

In his May 2009 notice of disagreement (NOD), the Veteran 
asserted that he had symptoms of snoring throughout service.  He 
further asserted that he his disability may be secondary to his 
respiratory disability on appeal, i.e., COPD/asthma.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

At the outset, the Board does not dispute that the Veteran has a 
current sleep apnea disorder, as indicated by recent VA treatment 
records.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Most importantly, though, there is no competent evidence to 
corroborate the Veteran's contention that his sleep apnea began 
during service.  The Veteran's STRs are completely unremarkable 
for any complaint, treatment, or diagnosis of a sleeping disorder 
during service, especially sleep apnea, providing highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  

The Board acknowledges the Veteran is certainly competent to 
assert symptoms of snoring during service, within his realm of 
experience as a layman.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  In the absence of any 
contravening evidence, the Board finds his assertion of snoring 
during service to be credible as well.  On the other hand, he is 
decidedly not competent to then attribute his snoring symptoms as 
part of an in-service sleep apnea disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Indeed, the determinative issue is whether these conditions are 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  And here, there is simply no 
competent, especially medical, evidence that provides an opinion 
supporting the notion that his sleep apnea is attributable to his 
active duty.  To the point, the Veteran is not competent to 
etiologically link his current sleep apnea disorder back to his 
period of active duty, indeed, many years ago.  This requires 
medical expertise, which he does not possess.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  



Regarding the question of secondary service connection, an 
underlying disease or injury must first be service connected for 
the Veteran to claim secondary service connection for consequent 
disability.  38 C.F.R. 3.310.  Here, the Board is denying the 
petition to reopen the claim for service connection for 
COPD/asthma, which the Veteran claims to be the underlying 
disorder to which his sleep apnea is allegedly etiologically 
linked.  So, without service connection in effect for the 
underlying COPD/asthma, there necessarily is no service-connected 
respiratory disorder for which his sleep apnea may be secondary 
to.  38 C.F.R. 3.310.  Even assuming, but not conceding, for sake 
of argument that his COPD/asthma was service-connected, there is 
still no medical evidence of a nexus (i.e., link) between the 
respiratory disorder and his sleep apnea.  Velez, 11 Vet. App. at 
158.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required to 
associate the pancreatic disorder with the service-connected 
disability).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for sleep apnea, including 
consideration of secondary service connection to a respiratory 
disorder.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for restoration of the 60 percent rating for peripheral 
neuropathy with foot drop of the right lower extremity is denied, 
as is the claim for a rating higher than 40 percent for this 
disability.

The claim for restoration of the 40 percent rating for peripheral 
neuropathy of the left lower extremity also is denied.  However, 
a higher 30 percent rating is granted for this disability (rather 
than the lesser 20 percent), effective the date of the reduction, 
subject to the laws and regulations governing the payment of 
VA compensation.

As new and material evidence has not been received, the claim for 
service connection for COPD and asthma is not reopened.  

The claim for service connection for sleep apnea, including as 
secondary to the COPD and asthma, is denied.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.

First, the AMC/RO must issue a statement of the case (SOC) 
concerning the issue of entitlement to SMC based on the purported 
need for A&A, including first considering whether it was 
appropriate to discontinue this benefit.  

In the October 2006 rating decision, the RO granted SMC A&A 
benefits.  But subsequently, in March 2007, the RO proposed to 
discontinue these benefits based upon a finding of CUE in that 
October 2006 decision.  And later, in December 2007, the RO 
effectuated this discontinuance prospectively effective as of 
March 1, 2008.

In response, however, the Veteran submitted a January 2008 
statement that, liberally construed, indicates his disagreement 
with the discontinuance of his SMC A&A benefits, especially since 
he also expressly disagreed with the RO's December 2007 decision 
regarding the reductions in ratings for his bilateral 
lower extremity peripheral neuropathy.  See Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002) (indicating a notice of 
disagreement (NOD) with a decision need not contain any magic 
words, just express dissatisfaction with the decision concerning 
the claim).  Indeed, in his June 2008 substantive appeal (VA Form 
9) for the related peripheral-neuropathy claims, he also 
explicitly requested that his A&A benefits be reinstated, thus 
expressing a continuing desire to appeal the A&A discontinuance.  

The Veteran's January 2008 statement, therefore, which he filed 
well within the required one year of receiving notification of 
the RO's December 2007 decision, constituted a timely NOD to 
initiate an appeal for reinstatement of his SMC A&A benefits.  
38 C.F.R. §§ 20.201, 20.302.  But he has not been provided a 
statement of the case (SOC) or given an opportunity to perfect 
the appeal of this additional claim by filing a timely 
substantive appeal (VA Form 9 or equivalent).  38 C.F.R. 
§ 20.200.  Therefore, the Board must remand this claim, rather 
than merely referring it, so a SOC can be issued and the Veteran 
given an opportunity to perfect the appeal of this claim to the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

The AMC/RO also needs to have the Veteran reexamined for medical 
comment regarding his claim of entitlement to service connection 
for phlebitis of his lower extremities.  The record raises the 
issue of service connection on a secondary basis to either the 
service-connected diabetes or lower extremity peripheral 
neuropathy.  38 C.F.R. § 3.310(a) and (b).  When determining 
service connection, all theories of entitlement, direct, 
presumptive, and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Although service connection for the peripheral neuropathy of the 
lower extremities was originally established on a secondary basis 
to the diabetes, the May 2008 VA compensation examiner only 
specifically discounted the notion that the phlebitis was either 
caused by, a result of, or chronically aggravated by the 
service-connected diabetes.  That is to say, this examiner failed 
to also comment on whether the phlebitis alternatively may be 
directly attributable to the Veteran's military service or even 
caused or aggravated by his bilateral lower extremity peripheral 
neuropathy.  Consequently, the Veteran needs to be reexamined for 
a medical nexus opinion concerning these other possibilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send the Veteran a SOC concerning the 
issue of whether he is entitled to SMC 
based on needing A&A, including first 
considering whether it was appropriate to 
discontinue this benefit.  

In addition, advise him that he still 
needs to file a timely substantive appeal, 
such as a VA Form 9 or equivalent 
statement, in response to the SOC to 
"perfect" an appeal to the Board 
concerning this additional claim.  He must 
also be advised of the time period in 
which to perfect an appeal.  If, and only 
if, he submits a timely substantive appeal 
in response to the SOC, thereby perfecting 
his appeal, should this additional claim 
be returned to the Board.

2.	Schedule the Veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion concerning the 
nature and etiology of his current 
phlebitis of the lower extremities.  
He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
And the claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical and other history.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) the 
phlebitis of the lower extremities is:  
(a) caused or aggravated by the already 
service-connected peripheral neuropathy of 
the lower extremities; or (b) is directly 
related to the Veteran's military service.

[Note:  the May 2008 VA compensation 
examiner only discounted the notion that 
there is any 
cause-and-effect relationship or 
correlation between the underlying 
diabetes and phlebitis, without also 
however commenting on whether there 
alternatively is any relationship between 
the associated lower extremity peripheral 
neuropathy - albeit a complication of the 
diabetes, and the phlebitis.  
So this additional medical comment is 
needed, as well, and concerning the still 
other possibility of whether the phlebitis 
was directly incurred in service.]

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.	Then readjudicate the phlebitis claim 
in light of the additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him another 
SSOC and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


